Citation Nr: 1410922	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  12-15 676	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa

THE ISSUE

1.  Entitlement to an initial rating higher than 30 percent for major depressive disorder and anxiety.  

2.  Entitlement to an initial rating higher than 30 percent for coronary artery disease with myocardial infarction. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Taylor, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979, from August 1998 to April 1999, and from July 2009 to July 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating g decision in October 2011 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

During the hearing, the Veteran offered testimony on the initial rating for coronary artery disease and submitted additional evidence.  The claim was decided by the RO in October 2011, after which the Veteran timely filed a notice of disagreement and the RO issued a statement of the case in April 2012.  The Veteran did not include the claim in the timely filing of the substantive appeal on the claim for increase for major depressive disorder decided by the RO in the same rating decision, which essentially is a withdrawal of the claim.  A withdrawal of a claim does not preclude the filing of a new substantive appeal provided the filing is still timely.  In this case, the transcript of the hearing is accepted as a writing constituting a new substantive appeal timely filed to the rating decision in October 2011 and the Board is exercising jurisdiction over the matter.  38 C.F.R. § 20.204(c).

In June 2012, the Veteran's representative raised a TDIU claim.  

The claims for increase and the TDIU claim are REMANDED to the RO via the Appeals Management Center in Washington, DC.  






REMAND

On the claim for increase for major depressive disorder, the Veteran testified that his symptoms have become worse since he was last examined by VA.  As there is a need to verify the current severity of the disorder, a reexamination is warranted. 

On the claim for increase for coronary artery disease, the Veteran submitted additional evidence consisting of an emergency room report for treatment of cardiac symptoms, suggesting a material change in the disability, warranting a reexamination.

Where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability, the claim is not a separate claim, but a part of a claim for increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the RO has not adjudicated the TDIU claim further development is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current level occupational and social impairment due to major depressive disorder and anxiety.

The Veteran's claim file must be made available to the VA examiner.

2.  Afford the Veteran a VA examination to determine the current impairment due to coronary artery disease with myocardial infarction.

The Veteran's claim file must be made available to the VA examiner.



3.  Ensure compliance with the VCAA's duty to notify and to assist on the TDIU claim. 

4.  After the above development adjudicate the claims for increase and the TDIU claim.  If any benefit is denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



